Appellate Case: 22-5039     Document: 010110783806      Date Filed: 12/15/2022 Page: 1
                                                                            FILED
                                                              United States Court of Appeals
                                                                        Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                    December 15, 2022
                            FOR THE TENTH CIRCUIT
                          _______________________________________ Christopher M. Wolpert
                                                                      Clerk of Court
     UNITED STATES OF AMERICA,

           Plaintiff - Appellee,
                                                          No. 22-5039
     v.                                         (D.C. No. 4:97-CR-00171-GKF-4)
                                                          (N.D. Okla.)
     RICKY DALE ADMIRE,

           Defendant - Appellant.
                        _______________________________________

                             ORDER AND JUDGMENT *
                          _______________________________________

 Before BACHARACH, BALDOCK, and McHUGH, Circuit Judges.
                _______________________________________

          Federal courts generally lack authority to modify a sentence. Dillon

 v. United States, 560 U.S. 817, 819 (2010). But an exception exists when a

 defendant shows extraordinary, compelling justification. 18 U.S.C.

 § 3582(c)(1)(A).




 *
      Oral argument would not help us decide the appeal, so we have
 decided the appeal based on the record and the parties’ briefs. See Fed. R.
 App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G).

       This order and judgment does not constitute binding precedent except
 under the doctrines of law of the case, res judicata, and collateral estoppel.
 But the order and judgment may be cited for its persuasive value if
 otherwise appropriate. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Appellate Case: 22-5039    Document: 010110783806   Date Filed: 12/15/2022   Page: 2



       The defendant, Mr. Ricky Admire, invoked this exception and sought

 early release. The district court denied Mr. Admire’s request and he

 appeals, arguing that the court should have considered the statutory

 sentencing factors, his rehabilitation and need to help an ailing sister, and

 relief granted to similarly situated defendants. We consider this ruling

 under the abuse-of-discretion standard. See United States v. Hemmelgarn,

 15 F.4th 1027, 1031 (10th Cir. 2021). Applying this standard, we affirm.

       To address the motion, the court had to decide whether Mr. Admire

 had shown extraordinary and compelling reasons to reduce his sentence.

 United States v. Maumau, 993 F.3d 821, 831 (10th Cir. 2021). If the court

 were to find such reasons, it would need to consider the statutory

 sentencing factors. Id.

       Following this procedure, the district court concluded that

 Mr. Admire had not shown extraordinary and compelling reasons to reduce

 his sentence. So the court had no need to consider the statutory sentencing

 factors. United States v. Hald, 8 F.4th 932, 942–43 (10th Cir. 2021).

       Though the court didn’t need to consider the statutory sentencing

 factors, Mr. Admire argues that the court should have considered his

 rehabilitation and need to help his sister.

       In his motion, Mr. Admire urged consideration of his efforts at

 rehabilitation, stating that he’s not had any disciplinary infractions, had



                                         2
Appellate Case: 22-5039   Document: 010110783806   Date Filed: 12/15/2022   Page: 3



 experienced remorse for his crimes, and had benefited from treatment for

 anger management. R. at 135.

       “Rehabilitation . . . alone shall not be considered an extraordinary

 and compelling reason” to reduce the sentence. 18 U.S.C. § 994(t). But the

 court can consider rehabilitation along with other factors. United States v.

 Chen, 48 F.4th 1092, 1098 (9th Cir. 2022); see Concepcion v. United

 States, 142 S. Ct. 2389, 2401 (2022) (“The text of the First Step Act does

 not so much as hint that district courts are prohibited from considering

 evidence of rehabilitation . . . .”).

       The district court did consider Mr. Admire’s efforts at rehabilitation,

 regarding them as “commendable” but not extraordinary or compelling. R.

 at 208. We thus reject Mr. Admire’s argument that the court had failed to

 consider his efforts at rehabilitation.

       The court also considered Mr. Admire’s need to help his sister. In

 considering this need, the court concluded that disruption of family

 responsibilities wasn’t ordinarily a viable reason to reduce the sentence.

 Id. Mr. Admire again fails to identify any flaws in the court’s reasoning.

 So we reject his argument that the court had failed to consider the need to

 help the sister.

       Finally, Mr. Admire insists that the district court failed to consider

 early release given to similarly situated defendants. We disagree.



                                           3
Appellate Case: 22-5039   Document: 010110783806   Date Filed: 12/15/2022   Page: 4



       In his motion, Mr. Admire argued that his medical conditions

 resembled those experienced by other defendants who had obtained early

 release. He gave examples of five cases in the District of South Dakota. In

 each case, the defendant had obtained early release based on hypertension,

 asthma, thyroid cancer, enlarged prostate, heart disease, cancer, or obesity.

 Id. at 133; see United States v. Eck, No. CR 18-50058-JLV, 2020 WL

 7390516 (D.S.D. Dec. 16, 2002); United States v. O’Kelly, No. CR-17-

 50073-02-JLV, 2020 WL 7318113 (D.S.D. Dec. 11, 2020); United States v.

 Gravens, No. CR-13-50101-JLV, 2020 WL 7390514 (D.S.D. Dec. 16,

 2020); United States v. Hosek, CR-16-50111-JLV, 2020 7318107 (D.S.D.

 Dec. 11, 2020); United States v. Magnuson, CR-15-50095-JLV, 2020 WL

 7318109 (D.S.D. Dec. 11, 2020).

       The district court acknowledged that Mr. Admire had ailments

 including high blood pressure, hypothyroidism, and spondylosis. But the

 court explained that Mr. Admire had recovered from thyroid cancer after

 obtaining a thyroidectomy and radiation therapy, had a transurethral

 resection of the prostate, and had treatment for hypertension. These

 treatments led prison authorities to classify Mr. Admire’s condition as

 “healthy or simple chronic care.” R. at 170. Given the treatments and

 classification, the district court concluded that Mr. Admire’s conditions

 didn’t create extraordinary, compelling reasons to reduce his sentence.



                                        4
Appellate Case: 22-5039   Document: 010110783806   Date Filed: 12/15/2022   Page: 5



       The court acknowledged that Mr. Admire had been infected twice

 with Covid. But the court pointed out that (1) he’d recovered both times,

 (2) he’d been vaccinated twice for Covid, and (3) the prison didn’t

 currently have any inmates diagnosed with Covid. Mr. Admire doesn’t

 point to any flaws in the court’s reasoning. See United States v. Hald, 8

 F.4th 932, 939 n.5 (10th Cir. 2021) (“[L]ike access to vaccination, prior

 infection and recovery from COVID-19 would presumably weigh against a

 finding of extraordinary and compelling reasons.”).

       We thus reject Mr. Admire’s challenges based on a failure to

 consider the statutory sentencing factors, rehabilitative efforts, need to

 care for his sister, and early release given to similarly situated defendants.

       Affirmed. 1

                                     Entered for the Court



                                     Robert E. Bacharach
                                     Circuit Judge




 1
      Though we affirm the denial of a sentence reduction, we grant
 Mr. Admire’s motion for leave to proceed in forma pauperis.
                                        5